DETAILED ACTION
Claims 1-16 and 19-22 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 13, 2020, March 25, 2020, May 19, 2020, and September 1, 2020 are being considered by the examiner.

Allowable Subject Matter
Claims 1-16 and 19-22 are allowed.
The following is examiner’s statement of reasons for allowance:
The present claims 1-16 and 19-22 are allowable over the closest references: Konarski (WO 2013/015917 A2 or U.S. Patent 9,080,084), Moser et al. (WO 2017/079189 A1 or U.S. Patent 10,617,607), Schuell et al. (EP 2 957 577 A1), Lewandowski et al.  (U.S. Patent 7,342,047), and Willett et al. (U.S. Patent 5,252,694).  
Konarski discloses a photolytically induced RedOx curable composition, comprising: 
(a) a RedOx curable component selected from vinyl ethers, alkenyl ethers, (meth)acrylates and combinations thereof; 
(b) a metallocene-containing photoinitiator; 
(c) a peroxide; and 

Moser discloses a dental composition comprising: 
at least one multifunctional monomer comprising at least two ethylenically unsaturated groups; and 
a redox initiation system comprising: 
a) an oxidizing agent, 
b) a reducing agent, and 
c) a photolabile transition metal complex of the formula: 

    PNG
    media_image1.png
    356
    497
    media_image1.png
    Greyscale

wherein RPhoto is a photolabile group; 
M+ is a transition metal that participates in a redox cycle; 
each X1 and X2 is independently selected from --N--, --S--, and --O--; 
each X3 and X4 is independently selected from the group consisting of --NR.sup.1--, and --S--; 
each R1 is independently selected from the group consisting of: H, alkyl, cycloalkylalkyl, heterocycloalkyl, arylalkyl, heteroarylalkyl, alkoxy, halo, formyl, hydroxyl, acyl, aryloxy, alkylthio, amino, alkylamino, arylalkylamino, disubstituted amino, acylamino, acyloxy, ester, amide, and carboxyalkyl; 
each adjacent pair of R1 and R2 can independently form a heterocycloalkyl or heteroaryl group with respective heteroatom X3 and X4; 
each of R2, R3, R4, R5, R6, and R7 is independently selected from the group consisting of: H, alkyl, alkenyl, alkynyl, cycloalkyl, cycloalkylalkyl, cycloalkylalkenyl,  acyloxy, ester, amide, sulfoxyl, sulfonyl, sulfonate, sulfonic acid, sulfonamide, urea, alkoxylacylamino, and aminoacyloxy; 
with the proviso that R3 is absent when R1 and R2 form a heteroaryl group with respective heteroatom X3-X4; 
R4 and R5 can together form oxo; or R6 and R7 can together form oxo; 
x is from 1 to 2; and y is from 1 to 3; or a salt thereof, wherein the photolabile group RPhoto is selected from phenacyl groups, 2-alkylphenacyl groups, ethylene-bridged phenacyl groups, p-hydroxyphenacyl groups, benzoin groups, o-nitrobenzyl groups, o-nitro-2-phenethyloxycarbonyl groups, coumarin-4-yl methyl groups, benzyl groups, o-hydroxylbenzyl groups, o-hydroxynapthyl groups, 2,5-dihydroxyl benzyl groups, 9-phenylthioxanthyl, 9-phenylxanthyl groups, anthraquinon-2-yl groups, 8-halo-7-hydroxyquinoline-2-yl methyl groups, nitrophenyl and pivaloylglycol groups (claims 1-6).
Schuell discloses a curable precursor of a pressure sensitive adhesive composition comprising: 
(1) a free-radically polymerizable material comprising at least one free-radically polymerizable monomer; 
(2) a polymerization initiator system, comprising: 
a) a thermal redox initiator system, consisting of: 
i. a thermal polymerization initiator comprising an organic peroxide; and 

b) a photoinitiator.
Schuell also discloses a method of manufacturing such pressure sensitive adhesives and uses thereof (abstract).
Lewandowski discloses a hydrophilic, crosslinkable oligomer composition comprising: 
a) a first component oligomer comprising a plurality of polymerized monomer units having pendent hydrophilic poly(alkylene oxide) groups of the formula: 

    PNG
    media_image2.png
    54
    329
    media_image2.png
    Greyscale

wherein Z is a polymerizable ethylenically unsaturated moiety, R1 is a H or a C1 to C4 alkyl group, R2 is a H, a C1 to C4 alkyl group, aryl group, or combinations thereof and n is from 2 to 100, and Q is a divalent linking group selected from --O--, --NR1--, --CO2-- and –CONR1--, and a plurality of polymerized ethylenically-unsaturated monomer units having pendent, ethylenically unsaturated free-radically polymerizable functional groups; and 
b) a hydrophilic poly(alkylene oxide) crosslinking agent having polymerizable, ethylenically unsaturated terminal groups, wherein said first component oligomer comprises: 
a) from 20 to 99 parts by weight of polymerized ethylenically-unsaturated monomer units having pendent, hydrophilic poly(alkylene oxide) groups, and 
b) from 0.1 to 25 parts by weight of polymerized ethylenically-unsaturated monomer units having a pendent, ethylenically unsaturated polymerizable group; or 

d) from 0 to 30 parts by weight of polymerized ethylenically-unsaturated monomer units derived from acrylic acid esters; and e) from 0 to 35 parts by weight of at least one other ethylenically-unsaturated monomer (claims 1-8).
Willett discloses a polymerizable epoxy-acrylate composition comprising: 
   	(1) at least one free radically polymerizable monomer; 
   	(2) at least one cationically polymerizable monomer; 
   	(3) a catalyst system comprising: 
   		(a) at least one organometallic complex salt, 
   		(b) a thermally decomposable ester reaction product of a tertiary alkyl alcohol and an acid that forms a chelation complex with the metal ion of the organometallic complex salt, 
   		(c) optionally, peroxide, and 
   		(d) optionally, at least one free radical initiator; 
   	(4) optionally, a buffer compound; and 
   	(5) optionally, a mono- or polyfunctional alcohol, further comprising: 
   	(1) 1-99 wt % of at least one free radically polymerizable monomer; 
   	(2) 1-99 wt % of at least one free cationically polymerizable monomer; 
   	(3) 0.01-20 wt % of a catalyst system comprising: 
   		(a) 0.01-19.99 wt % of at least one organometallic complex salt, 

   		(c) 0 to 20 wt % of a peroxide, and 
   		(d) 0 to 20 wt % of at least one free radical initiator; 
   	(4) 0 to 20 wt % of a buffer compound, and 
   	(5) 0 to 50 wt % of a mono- or polyfunctional alcohol, and. 
   	wherein the cationically polymerizable monomer is selected from the group consisting of epoxies, cyclic ethers, vinyl ethers, siloxanes, N-vinyl compounds, alpha-olefins, lactams, and lactones (claims 1-4). 
However Konarski, Moser et al., Schuell et al., Lewandowski et al., and Willett et al. do not disclose or fairly suggest the claimed adhesive article comprising: 
a substrate having first and second opposed major surfaces; 
first and second tacky latent adhesive layers disposed on the respective first and second opposed major surfaces of the substrate, wherein each of the first and second tacky latent adhesive layers independently comprises: 
at least one polymerizable component, and 
a redox initiator system comprising: 
a transition metal complex that participates in a redox cycle; 
an oxidizing agent; and 
a blocked reducing agent represented by the formula 

    PNG
    media_image3.png
    281
    356
    media_image3.png
    Greyscale

wherein each of R1 and R2 are independently H, an alkyl, an aryl, or RPhoto, with the proviso that at least one of R1 and R2 is RPhoto; 
RPhoto represents a photoremovable group; each of R3 and R4 independently represents H, an alkyl group, or an aryl group comprising a monovalent ester, ether, urethane, or carbonate group, as per instant claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Konarski, Moser et al., Schuell et al., Lewandowski et al., and Willett et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764